Exhibit 10.37

FORM OF STOCK OPTION AWARD CERTIFICATE

C. R. BARD, INC.

2012 LONG TERM INCENTIVE PLAN

Stock Option

Award Certificate

 

Granted To:     Grant Date:   Employee Number:     Options Granted:   Business
Group:     Grant Number:  

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) hereby grants you
a number of Stock Options (the “Options”) under the 2012 Long Term Incentive
Plan of C. R. Bard, Inc., as amended from time-to-time (the “Plan”), subject to
the terms of this Award Certificate, together with the Plan and the Stock Option
Terms and Conditions (the “Terms and Conditions”), both of which are available
online through your Morgan Stanley account at www.benefitaccess.com (the “Morgan
Stanley Account”) and are incorporated herein by reference and are a part of
this Award Certificate.

This Award Certificate, together with the Plan and the Terms and Conditions,
both of which are available online through your Morgan Stanley Account,
constitute the entire agreement between the Corporation and you with respect to
the subject matter hereof and supersede all prior agreements and understandings,
whether written or verbal, between the Corporation and you in connection with
such subject matter.

Please sign into your Morgan Stanley Account (www.benefitaccess.com) to
acknowledge receipt of, and to represent that you understand and agree to, the
terms of this Stock Option Award Certificate, as well as the Plan and the Terms
and Conditions.

 

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 



--------------------------------------------------------------------------------

FORM OF STOCK OPTION TERMS AND CONDITIONS

C. R. BARD, INC.

2012 LONG TERM INCENTIVE PLAN

Stock Option

Terms and Conditions

Grant Date:                     

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) has granted you a
Stock Option (the “Option”) under the 2012 Long Term Incentive Plan of C. R.
Bard, Inc., as amended from time-to-time (the “Plan”). The Option provides you
with the opportunity to purchase the number of shares of the Corporation’s
common stock (the “Shares”) that is set forth in the Stock Option Award
Certificate (the “Award Certificate”) accompanying these Stock Option Terms and
Conditions (the “Terms and Conditions”), at the price per share not less than
the Fair Market Value of a Share on the Grant Date as set forth in the Award
Certificate (the “Exercise Price”). The Option is subject to the Plan, the Award
Certificate, and these Terms and Conditions. All capitalized terms not otherwise
defined in these Terms and Conditions or in the Award Certificate shall have the
same meaning set forth in the Plan. The Plan is administered by the Compensation
Committee (the “Committee”) of the C. R. Bard, Inc. Board of Directors (the
“Board”).

 

1. Vesting.

 

  (a) Except as otherwise provided in Section 2, the term of the Option shall
commence on the Grant Date and shall expire on the tenth anniversary of the
Grant Date (the “Grant Expiration Date”).

 

  (b) At any time, the portion of the Option that has become vested and
exercisable as described in this Section 1 is hereinafter referred to as the
“Vested Portion.”

 

  (c) While you are employed by the Corporation or one of its Subsidiaries, the
Option shall vest and become exercisable as follows: 25% of the Option shall
vest and become exercisable on the first anniversary of the Grant Date; an
additional 25% of the Option shall vest and become exercisable on the second
anniversary of the Grant Date; an additional 25% of the Option shall vest and
become exercisable on the third anniversary of the Grant Date; and the remaining
25% of the Option shall vest and become exercisable on the fourth anniversary of
the Grant Date.

 

  (d) For the avoidance of doubt, you must be employed by the Corporation or one
of its Subsidiaries on the date vesting occurs.

 

  (e) Upon termination of your employment by reason of death or Disability, the
Option shall, to the extent not expired pursuant to Section 1(a) and not vested
and exercisable at that time, become fully vested and exercisable and shall
remain exercisable for the period set forth in Section 2(a).

 

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 



--------------------------------------------------------------------------------

  (f) Upon termination of your employment by reason of Retirement, for Options
granted more than six (6) months prior to the date of Retirement, the Options
shall, to the extent not expired pursuant to Section 1(a) and not vested and
exercisable at that time, become fully vested and exercisable and shall remain
exercisable for the period set forth in Section 2(a) or for a period of five
(5) years from the date of Retirement, whichever is less. Any Options that, as
of the date of Retirement, have not been outstanding for at least six (6) months
following the grant date shall be forfeited on the date of Retirement.

 

  (g) Notwithstanding anything to the contrary in these Terms and Conditions, if
your employment with the Corporation or one of its Subsidiaries (1) is
terminated without Cause (as defined below) or you terminate your employment
with the Corporation or one of its Subsidiaries for Good Reason (as defined
below) in either case in connection with or otherwise in contemplation of a
Change of Control (a “CIC Termination”), the Options shall become fully vested
and exercisable and shall remain exercisable for the period set forth in
Section 2(a) or (2) continues following the occurrence of a Change of Control
and the Options are not assumed or replaced in connection with the Change of
Control, the Options shall become fully vested and exercisable and shall remain
exercisable for the period set forth in Section 2(a) of these Terms and
Conditions.

 

  (i) For the purposes of these Terms and Conditions, “Cause” shall have the
meaning set forth in your Change in Control Agreement with the Corporation.

 

  (ii) For the purposes of these Terms and Conditions, “Good Reason” shall have
the meaning set forth in your Change in Control Agreement with the Corporation.

Notwithstanding the foregoing, in the event of a Change of Control, the
Committee may take such other actions with respect to the outstanding Options as
the Committee deems appropriate.

 

  (h) If you cease to be an employee of the Corporation or one of its
Subsidiaries for any reason, the Committee may, in its sole discretion,
accelerate the vesting of the Option, or any portion thereof, which has not
expired pursuant to Section 1(a) and would not otherwise be vested and
exercisable on the date of such termination of employment.

 

  (i) If your employment with the Corporation is terminated for any reason other
than death, Retirement, Disability or a CIC Termination, or the Committee does
not otherwise exercise its discretion, pursuant to the Plan and Section 1(h)
above, to accelerate the vesting of the Option in full upon your termination for
any reason, the Option shall expire immediately without consideration to the
extent not vested and exercisable on the date of any such termination and the
Vested Portion of the Option shall remain exercisable for the period set forth
in Section 2(a).

 

2



--------------------------------------------------------------------------------

2. Exercise.

 

  (a) Exercise of Option. Subject to the provisions of the Plan and these Terms
and Conditions, you may exercise all or any part of the Vested Portion of the
Option at any time prior to the earliest to occur of:

 

  (i) the Grant Expiration Date (including with respect to termination of your
employment by reason of Retirement and with respect to the termination of your
employment for reasons other than Cause within the one-year period immediately
following a Change of Control);

 

  (ii) one year following the first day of the month following the month in
which your employment with the Corporation or one of its Subsidiaries is
terminated due to death or Disability;

 

  (iii) sixty days following the date your employment with the Corporation or
one of its Subsidiaries is terminated for any reason other than (A) death,
(B) Disability, (C) Retirement, or (D) for any termination within the one-year
period immediately following a Change of Control (excluding termination for
Cause (as defined in Section 1(g)(i) above) during such one-year period, which
will be subject to the sixty-day exercise period).

For purposes of these Terms and Conditions, “Retirement” shall mean the
termination of employment of an employee of the Corporation (A) who has attained
the age of 55 and been credited with a minimum of ten (10) years of
vesting service under the Employees’ Retirement Plan of C. R. Bard, Inc. or any
successor plan thereto (the “U.S. Retirement Plan”); or (B) who has attained the
age of 65 and been credited with a minimum of five (5) years of vesting service
under the U.S. Retirement Plan; provided, that the term “Retirement” shall not
refer to an employee that is terminated for Cause. For purposes of determining
whether, and to what extent, an employee is credited with vesting service under
the preceding sentence, service provided to a foreign affiliate of the
Corporation shall be treated as service provided to a U.S. participating
employer in the U.S. Retirement Plan.

 

  (b) Method of Exercise.

 

  (i) Subject to Section 2(a), the Vested Portion of the Option may be
exercised, by you or the individual having the right to exercise the Option in
accordance with Section 2(b)(v), by delivering to the Corporation at its
principal office written notice of intent to so exercise; provided, that the
Option may be exercised with respect to whole Shares only. Such notice shall
specify the number of Shares for which the Option is being exercised and shall
be accompanied by payment in full of the Option Price. The payment of the Option
Price may be made by you:

 

  (A) in cash or its equivalent (e.g., by check);

 

3



--------------------------------------------------------------------------------

  (B) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that you have held such Shares for no less than six months (or such other period
as established from time-to-time by the Committee in order to avoid adverse
accounting treatment applying US GAAP);

 

  (C) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, as described in clause (B), above; or

 

  (D) if there is a public market for the Shares at the time of exercise,
subject to rules and limitations established by the Committee or the Board,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the
Corporation an amount out of the proceeds of such Sale equal to the aggregate
Option Price for the Shares being purchased.

The purchased Shares shall be held at the Corporation’s transfer agent in book
entry form or, at your request (or at the request of the individual having the
right to exercise the Option in accordance with Section 2(b)(v)), shall be
delivered to you, or the individual having the right to exercise the Option in
accordance with Section 2(b)(v), as soon as administratively feasible following
exercise of the Option. No fractional Shares will be issued upon exercise of the
Option; unless otherwise determined by the Committee, the cash equivalent of any
fractional Share will be payable upon exercise.

 

  (ii) If in the opinion of counsel for the Corporation (who may be an employee
of the Corporation or independent counsel employed by the Corporation), any
issuance or delivery of Shares upon exercise of the Option to you will violate
the requirements of any applicable federal or state laws, rules or regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended), such issuance or
delivery may be postponed until the Corporation is satisfied that the
distribution will not violate such federal or state laws, rules or regulations.

 

  (iii) Notwithstanding any other provision of these Terms and Conditions to the
contrary, prior to a Change of Control the Option may not be exercised, as the
Committee shall in its sole discretion determine to be necessary or advisable,
prior to the completion of any registration or qualification of the Option or
the Shares, or during any period of suspension of trading of the Shares, under
applicable state and federal securities or other laws or under any ruling or
regulation of any governmental body or national securities exchange.

 

  (iv) Upon the Corporation’s determination that the Option (if to be settled in
Shares) has been validly exercised, the Shares shall be held or delivered in
accordance with the last paragraph of Section 2(b)(i)(D). However, the
Corporation shall not be liable to you for damages relating to any delays in
issuing certificates for such Shares, any loss of the certificates or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

 

4



--------------------------------------------------------------------------------

  (v) In the event of your death, the Vested Portion of the Option shall remain
exercisable to the extent set forth in Section 2(a) by your executor or
administrator, or the person or persons to whom your rights under these Terms
and Conditions shall pass by will or by the laws of descent and distribution, as
the case may be. In the event of your Disability, the Option may be exercisable
by your conservator or representative. Any of your heirs, legatees, conservators
or representatives shall take rights herein granted subject to the Plan, the
Award Certificate, and these Terms and Conditions.

 

  (vi) Neither you nor your legal representatives, legatees or distributees, as
the case may be, shall have any rights to dividends or other rights of a
stockholder with respect to Shares subject to an Option until you or the
individual having the right to exercise the Option has given written notice of
exercise, paid in full for such Shares, received such Shares from the
Corporation and, if applicable, has satisfied any other conditions imposed by
the Committee pursuant to the Plan.

 

3. No Right to Continued Employment. The granting of the Option evidenced by the
Award Certificate and these Terms and Conditions shall impose no obligation on
the Corporation or any affiliate to continue your employment and shall not
lessen or affect the Corporation’s or any affiliate’s right to terminate your
employment.

 

4. Legend on Certificates. If the Corporation determines that any issuance or
delivery of Shares to you pursuant to these Terms and Conditions will violate
the requirements of any applicable federal or state laws, rules or regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended), such issuance or
delivery may be postponed until the Corporation is satisfied that the
distribution will not violate such federal or state laws, rules or regulations.
Any such Shares shall be subject to such stop transfer orders and other
restrictions as the Committee or the Corporation may deem necessary or advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed and any applicable federal, state or foreign laws, rules or
regulations. Certificates delivered to you may bear such legends as the
Corporation may deem necessary or advisable.

 

5. Transferability. You may not assign, alienate, pledge, attach, sell or
otherwise transfer, dispose of or encumber the Option other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer, disposition or encumbrance shall
be void and unenforceable against the Corporation or any affiliate; provided,
however, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer, disposition or
encumbrance. You may designate a beneficiary, on a form supplied by the
Corporation, who may exercise the Option under these Terms and Conditions in the
event of your death. No such permitted transfer of the Option to your heirs or
legatees shall be effective to bind the Corporation unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee or the Corporation may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of these Terms
and Conditions.

 

5



--------------------------------------------------------------------------------

6. Withholding. You may be required to pay to the Corporation or one of its
Subsidiaries, and the Corporation or one of its Subsidiaries shall have the
right and is hereby authorized to withhold, any applicable amount it may
determine to be necessary to withhold for federal, state, local or other taxes
as a result of the exercise, grant or vesting of the Option, as a condition to
such exercise, grant or vesting, or as a result of any payment or transfer under
or with respect to the Option. The Committee may take such other action as may
be advisable in the opinion of the Corporation to satisfy all obligations for
the payment of such withholding taxes. You may elect to pay all or a portion of
the minimum amount of taxes required to be withheld by (a) delivery of Shares or
(b) having Shares withheld by the Corporation from any Shares that you would
have otherwise received, such Shares in either case having an aggregate Fair
Market Value at the time of payment equal to the amount of such withholding
taxes.

 

7. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, you will make or enter into such written representations,
warranties and agreements as the Corporation may reasonably request in order to
comply with applicable securities laws, the Award Certificate or with these
Terms and Conditions.

 

8. Notices. Any notice required or permitted under these Terms and Conditions
shall be deemed given when delivered personally, or when deposited in a United
States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to you at your address on file at the Corporation or such
other address as you may designate in writing to the Corporation, or to the
Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill, New
Jersey 07974, or such other address as the Corporation may designate to you in
writing.

 

9. Failure to Enforce Not a Waiver. The failure of the Corporation to enforce at
any time any provision of the Plan or of these Terms and Conditions shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

 

10. No Limitation on Rights of the Corporation. The grant of the Option shall
not in any way affect the right or power of the Corporation to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

11. Entire Agreement. The Plan, the Award Certificate and these Terms and
Conditions constitute the entire agreement between the Corporation and you with
respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or verbal, between the Corporation and you in
connection with such subject matter.

 

12.

Choice of Law. THE PLAN, THE AWARD CERTIFICATE AND THESE TERMS AND CONDITIONS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW JERSEY WITHOUT REGARD TO CONFLICTS OF LAWS. FOR PURPOSES OF LITIGATING ANY
DISPUTE THAT ARISES UNDER THE AWARD CERTIFICATE OR THESE

 

6



--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS, YOU AND THE CORPORATION AND ITS SUBSIDIARIES HEREBY SUBMIT
AND CONSENT TO THE JURISDICTION OF THE STATE OF NEW JERSEY, AND AGREE THAT SUCH
LITIGATION SHALL BE CONDUCTED IN THE COURTS OF UNION COUNTY, NEW JERSEY, OR THE
UNITED STATES FEDERAL COURTS FOR THE DISTRICT OF NEW JERSEY.

 

13. Option Subject to Plan. By your receipt of these Terms and Conditions and
the Award Certificate, you agree and acknowledge that you have received and read
a copy of the Plan and the related prospectus. The Option is in all respects
governed by the Plan and subject to all of the terms and provisions thereof. The
terms and provisions of the Plan are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

7